PER CURIAM.
The appellant/husband appeals those portions of a final judgment which awarded appellee/wife $200 per month in permanent periodic alimony and one-half of the husband’s interest in the jointly owned marital residence as lump sum alimony. The parties had lived together for 26'A years. They had raised four children, one of whom lives with the wife. The husband pays $200 per month in child support. Both parties work for Southern Bell. Although the husband’s *552salary exceeds the wife’s, the disparity appears adequately compensated by the permanent periodic alimony award to the wife. Despite the broad discretion of the trial judge noted in Canakaris v. Canakaris, 382 So.2d 1197 (Fla. 1980), we conclude error was committed in awarding lump sum alimony to the wife herein. There was simply no demonstration of need on the part of the wife. The award of lump sum alimony is therefore stricken and, as modified, the judgment is affirmed.
AFFIRMED.
DOWNEY and BERANEK, JJ., and OWEN, WILLIAM C., Jr., Associate Judge, concur.